J-S66013-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    ANTHONY D. FOWLKES                         :
                                               :
                       Appellant               :       No. 439 EDA 2018

            Appeal from the Judgment of Sentence January 23, 2018
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0002126-2017


BEFORE: GANTMAN, P.J., PANELLA, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY GANTMAN, P.J.:                        FILED NOVEMBER 14, 2018

        Appellant, Anthony D. Fowlkes, appeals from the judgment of sentence

entered in the Delaware County Court of Common Pleas, after his jury trial

convictions for two counts of possession of a controlled substance, and one

count each of possession with intent to deliver, and possession of a firearm

prohibited.1 We affirm.

        In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

        Appellant raises the following issue for our review:

           WHETHER  THE EVIDENCE PROFFERED BY   THE
           COMMONWEALTH WAS SUFFICIENT TO ESTABLISH
           BEYOND A REASONABLE DOUBT THAT APPELLANT
____________________________________________


1   35 P.S. §§ 780-113(a)(16), (30); 18 Pa.C.S.A. § 6105(a)(1), respectively.
J-S66013-18


         POSSESSED THE FIREARM FOUND IN THE CLOSET[?]

(Appellant’s Brief at 4).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable James P.

Bradley, we conclude Appellant’s issue merits no relief. The trial court opinion

comprehensively discusses and properly disposes of the question presented.

(See Trial Court Opinion, filed April 10, 2018, at 5-8) (finding: parties

stipulated Appellant is person not to possess firearm, based on 2016

conviction for possession of controlled substance; Appellant’s girlfriend’s

testimony, that firearm was hers, lacked credibility; testimony from

Appellant’s girlfriend that Appellant did not enter residence from November

2016 to date of arrest directly contradicted Officer News’ testimony, which

jury found credible; Commonwealth’s evidence demonstrated Appellant

shared front bedroom with his girlfriend and stored his clothing and gun in

closet; police found gun tucked in among Appellant’s personal possessions in

area within Appellant’s control; Commonwealth presented sufficient evidence

to prove Appellant had constructive possession of gun recovered from closet

and to sustain his firearm conviction). Accordingly, we affirm based on the

trial court opinion.

      Judgment of sentence affirmed.




                                     -2-
J-S66013-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/18




                          -3-